DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/879,789 filed on 05/21/2020.  
Claims 1-19 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 03/07/2022.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Tsutomu (JP 2018197735 A) in further view of Wyatt (US Pat No. 6,469,640).

Regarding Claim 1:
Sacle teaches:
An aircraft flight attitude display device, comprising:, (“This attitude indicator comprises a display device (11) with screen (110), producing on a screen background (4, 5), a three-dimensional aircraft silhouette (3), mobile according to the three axes of rotation and viewed from the rear,” (Sacle: Abstract – lines 1-4, FIG. 1))
a display unit being electrically connected to the CPU for showing an aircraft image therein;, (“a display device (11) with screen (110)” (Sacle: Abstract – lines 1-2, FIG. 1))
the aircraft image including a fuselage image, two wing images, two flap images, two spoiler images, two aileron images, a vertical stabilizer image, a rudder image, two horizontal stabilizer images, two elevator images and at least one engine image;, th and 47th paragraph, FIG. 1-12) Examiner Note: Based on the three-dimensional representation of the aircraft on the display system and figures 1 through 12, the examiner is interpreting the display device to depict all aircraft components including a fuselage image, two wing images, two flap images, two spoiler images, two aileron images, a vertical stabilizer image, a rudder image, two horizontal stabilizer images, two elevator images, and at least one engine image.)
and including a pitch angle receiver, a roll angle receiver and a yaw angle receiver; the pitch angle receiver serving to receive a pitch angle data, so that a pitch angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the pitch angle value; the roll angle receiver serving to receive a roll angle data, so that a roll angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the roll angle value; and the yaw angle receiver serving to receive a yaw angle data, so that a yaw angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the yaw angle value;, (“the display device 11, instead of presenting the customary model airplane consisting of two immobile horizontal strokes or of an immobile dot at the centre of its screen, displays on its screen 110 a three-dimensional silhouette of the aircraft viewed Examiner Note: The examiner is interpreting the onboard instruments to comprise the pitch, roll, and yaw receivers.)
Sacle does not teach but Tsutomu teaches:
a central processing unit (CPU);, (“The CPU 28 is a central processing unit of the drone control device 18.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
a flight data receiver unit being electrically connected to the CPU, (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
being electrically connected to the CPU., (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the 
Sacle in view of Tsutomu does not teach but Wyatt teaches:
and a power supply unit, (“engine power” (Wyatt: Col. 1 – lines 12-15) Examiner Note: The examiner is interpreting the engine to be the power supply unit in this case based on its ability to supply power to the entire aircraft.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Tsutomu with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control symbology in the pilot's primary field of view.” (Wyatt: Col. 1-2 – lines 65-3) Doing so would create a pilot-friendly display, able to reduce his/her overall workload in operating the aircraft.
Regarding Claim 3:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the pitch angle value is shown on the fuselage image, the roll angle value is shown on the fuselage image, and the yaw angle value is also shown on the fuselage image., (“the 
Regarding Claim 4:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the pitch angle value is shown in the display unit along with a pitch-angle symbol and a pitch-angle unit; the roll angle value is shown in display unit along with a roll-angle symbol and a roll-angle unit; and the yaw angle value is shown in the display unit along with a yaw-angle symbol and a yaw-angle unit., (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Sacle further mentions the display of the pitch, roll, and yaw angles with reference to figure 2 and states “The number 38 marks the digital value of pitch angle preset corresponding to the flight director. The number 39 marks the digital value corresponding to the pitch angle measured by onboard equipment. More precisely, FIG. 2 shows the display appearing on the screen of the ADI attitude indicator when the aircraft is turning, in approach/landing configuration. The aircraft is turning to the left, inclined at around 35 degrees, the roll inclination lateral scale 6, 6′ being read on the side of the low wing with the aid of the mobile index 8, for example by graduations of 10 degrees from the zero-inclination mark 7. The pitch angle is +1 degree and is displayed in digital form 39 on the right side of the aircraft 3D silhouette 3. This digital display replaces the customary pitch scale. The deleting of the pitch scale is motivated by the non-linearity of this scale and good comprehension for the pilot, of the pitch angle from the aircraft 3D silhouette 3. The sideslip angle is zero since the aircraft 3D silhouette 3 viewed from behind is symmetric with respect to its longitudinal axis. The flight director 37 is represented by a circle on which the aircraft is centered, showing that the preset of the automatic pilot is complied with, this being corroborated by the fact that the digital values of the preset 38 and of the measurement 39 of the pitch angle are identical.” (Sacle: Description – 71st-72nd paragraphs, FIG. 2))
Regarding Claim 5:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 3. Sacle further teaches:
The aircraft flight attitude display device according to claim 3, wherein the pitch angle value is shown in the display unit along with a pitch-angle symbol and a pitch-angle unit; the roll angle value is shown in display unit along with a roll-angle symbol and a roll-angle unit; and the yaw angle value is shown in the display unit along with a yaw-angle symbol and a yaw-angle unit., (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11) Sacle further mentions the display of the pitch, roll, and yaw angles with reference to figure 2 and states “The number 38 marks the digital value of pitch angle preset corresponding to the flight director. The number 39 marks the digital value corresponding to the pitch angle measured by onboard equipment. More precisely, FIG. 2 shows the display appearing on the screen of the ADI attitude indicator when the aircraft is turning, in approach/landing configuration. The aircraft is turning to the left, inclined at around 35 degrees, the roll inclination lateral scale 6, 6′ being read on the side of the low wing with the aid of the mobile index 8, for example by graduations of 10 degrees from the zero-inclination mark 7. The pitch angle is +1 degree and is displayed in digital form 39 on the right side of the aircraft 3D silhouette 3. This digital display replaces the customary pitch scale. The deleting of the pitch scale is motivated by the non-linearity of this scale and good comprehension for the pilot, of the pitch angle from the aircraft 3D silhouette 3. The sideslip angle is zero since the aircraft 3D silhouette 3 viewed from behind is symmetric with respect to its longitudinal axis. The flight director 37 is represented by a circle on which the aircraft is centered, showing 
Regarding Claim 9:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 10:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle further teaches:
The aircraft flight attitude display device according to claim 2, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 11:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 3. Sacle further teaches:
The aircraft flight attitude display device according to claim 3, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 12:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 6. Sacle further teaches:
The aircraft flight attitude display device according to claim 6, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle 
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 13:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 4. Sacle further teaches:
The aircraft flight attitude display device according to claim 4, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 14:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 5. Sacle further teaches:
The aircraft flight attitude display device according to claim 5, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of 
Regarding Claim 15:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 7. Sacle further teaches:
The aircraft flight attitude display device according to claim 7, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 16:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 8. Sacle further teaches:
The aircraft flight attitude display device according to claim 8, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 17:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, further comprising an aircraft image view-angle selection unit,, (“As represented in FIGS. 2 to 11, the Examiner Note: Based on FIG. 1-12, the examiner is interpreting the three-dimensional silhouette of the aircraft to be equivalent to an aircraft view-angle selection unit as the pilot is able to view the aircraft in three-dimensions and is thus able to change between different angles.)
Sacle does not teach but Tsutomu teaches:
[…] which is electrically connected to the CPU., (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Briffe (US Pat No. 5,978,715) in further view of Wyatt (US Pat No. 6,469,640) in even further view of Tsutomu (JP 2018197735 A).

Regarding Claim 2:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
[…] a flap angle receiver, […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the flaps of the aircraft equipped with the attitude indicator, placed in positions corresponding to flap position indications provided by equipment aboard the aircraft.” (Sacle: Description – 22nd paragraph) Examiner Note: The examiner is interpreting the flap position to include the flap angle. Furthermore, the examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver.)
[…] a spoiler angle receiver, […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Examiner Note: The examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to detect the spoiler angle.)
the flap angle receiver serving to receive two flap angle data, so that two flap angle values are shown in the display unit on the flap images;, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the flaps of the aircraft equipped with the attitude indicator, placed in positions corresponding to flap position indications provided by equipment aboard the aircraft.” Examiner Note: The examiner is interpreting the flap position to include the flap angle. Furthermore, the examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to receive data.)
the spoiler angle receiver serving to receive two spoiler angle data, so that two spoiler angle values are shown in the display unit on the two spoiler images;, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Examiner Note: The examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to detect the spoiler angle and receive the appropriate data.)
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, wherein the flight data receiver unit further includes a flight direction receiver, a flight speed receiver, a flight height receiver,, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] a rudder angle receiver, […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Examiner Note: The examiner is interpreting the slip-skid indicator to be the rudder angle receiver in this case.)
[…] an autopilot state receiver […], (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20) Examiner Note: The examiner is interpreting the Autopilot/Autothrottle (AP/AT) controller to be the receiver in this case.)
[…] and a weather data receiver; […], (”This weather and control area window provides the crew with the location of both the weather forecast and the control areas symbols on the MFD.” (Briffe: Col. 16 – lines 25-27) Examiner Note: The examiner is interpreting the weather and control area window to be the receiver in this case.)
[…] the flight direction receiver serving to receive a flight direction data, so that a flight direction value is shown in the display unit on the aircraft image; the flight speed receiver serving to receive a flight speed data, so that a flight speed value is shown in the display unit on the aircraft image; the flight height receiver serving to receive a flight height data, so that a flight height value is shown in the display unit on the aircraft image; […], (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle receiver serving to receive a rudder angle data, so that a rudder angle value is shown in the display unit on the rudder image; […], (“To Examiner Note: The examiner is interpreting the slip-skid indicator to be the rudder angle receiver in this case able to receive rudder angle data.)
[…] the autopilot state receiver serving to receive an autopilot state data, so that an autopilot state image is shown in the display unit on the aircraft image; […], (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20) Examiner Note: The examiner is interpreting the Autopilot/Autothrottle (AP/AT) controller to be the receiver in this case able to receive data.)
[…] and the weather data receiver serving to receive a weather data, so that a weather state image is shown in the display unit., (”This weather and control area window provides the crew with the location of both the weather forecast and the control areas symbols on the MFD.” (Briffe: Col. 16 – lines 25-27) Examiner Note: The examiner is interpreting the weather and control area window to be the receiver in this case able to receive data.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] a flight power receiver, […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
[…] the flight power receiver serving to receive a flight power data, so that a flight power value or a reverse thrust value is shown in the display unit on the engine image; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control 
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] an aileron angle receiver, […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] an elevator angle receiver, […], (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] the aileron angle receiver serving to receive two aileron angle data, so that two aileron angle values are shown in the display unit on the two aileron images; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] the elevator angle receiver serving to receive two elevator angle data, so that two elevator angle values are shown in the display unit on the two elevator images; […], (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 7:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle further teaches:
[…] each of the two flap angle values is shown in the display unit along with a flap-angle symbol and a flap-angle unit; […], (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
[…] each of the two spoiler angle values is shown in the display unit along with a spoiler-angle symbol and a spoiler-angle unit; […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Sacle further describes how values displayed in the aircraft display may be accompanied by symbols and states “It is 
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 2, wherein the flight direction value is shown in the display unit along with a flight-direction symbol and a flight-direction unit; the flight speed value is shown in the display unit along with a flight-speed symbol and a flight-speed unit; the flight height value is shown in the display unit along with a flight-height symbol and a flight- height unit;, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle value is shown in the display unit along with a rudder-angle symbol and a rudder-angle unit; […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Briffe further mentions how the symbology is applied in the display units and mentions “The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] the flight power value is shown in the display unit along with a flight-power symbol and a flight-power unit; the reverse thrust value is shown in the display unit along with a reverse-thrust symbol and a reverse-thrust unit; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15) Wyatt further mentions a dimension of excess thrust pre unit weight and mentions “By dividing the equation by V, the equation becomes one of “excess thrust” per unit weight and has no. units of dimension” (Wyatt: Col. 3 – lines 64-67, FIG. 3))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also 
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] each of the two aileron angle values is shown in the display unit along with an aileron- angle symbol and an aileron-angle unit; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the aileron angle to be designated a symbol and unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
[…] and each of the two elevator angle values is shown in the display unit along with an elevator-angle symbol and an elevator-angle unit., (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the elevator angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be 
Regarding Claim 8:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 6. Sacle further teaches:
[…] each of the two flap angle values is shown in the display unit along with a flap-angle symbol and a flap-angle unit; […], (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
[…] each of the two spoiler angle values is shown in the display unit along with a spoiler-angle symbol and a spoiler-angle unit; […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Sacle further describes how values displayed in the aircraft display may be accompanied by symbols and states “It is 
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 6, wherein the flight direction value is shown in the display unit along with a flight-direction symbol and a flight-direction unit; the flight speed value is shown in the display unit along with a flight-speed symbol and a flight-speed unit; the flight height value is shown in the display unit along with a flight-height symbol and a flight- height unit;, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle value is shown in the display unit along with a rudder-angle symbol and a rudder-angle unit; […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Briffe further mentions how the symbology is applied in the display units and mentions “The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] the flight power value is shown in the display unit along with a flight-power symbol and a flight-power unit; the reverse thrust value is shown in the display unit along with a reverse-thrust symbol and a reverse-thrust unit; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15) Wyatt further mentions a dimension of excess thrust pre unit weight and mentions “By dividing the equation by V, the equation becomes one of “excess thrust” per unit weight and has no. units of dimension” (Wyatt: Col. 3 – lines 64-67, FIG. 3))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also 
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] each of the two aileron angle values is shown in the display unit along with an aileron- angle symbol and an aileron-angle unit; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the aileron angle to be designated a symbol and unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
[…] and each of the two elevator angle values is shown in the display unit along with an elevator-angle symbol and an elevator-angle unit., (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the elevator angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Briffe (US Pat No. 5,978,715).

Regarding Claim 6:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 2, wherein the flight direction value is shown on the fuselage image, the flight speed value is shown on the fuselage image, the flight height value is shown on the fuselage image,, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] and the autopilot state image is also shown on the fuselage image., (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20))
Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Briffe (US Pat No. 5,978,715) in further view of Tsutomu (JP 2018197735 A).

Regarding Claim 18:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, further comprising a sky obstacle data receiver unit, (“The traffic alert and collision avoidance system (TCAS)” (Briffe: Col. 15 – line 47, FIG. 1, 5))
[…] and the sky obstacle data receiver unit serving to receive a sky obstacle data, so that at least one sky obstacle image is shown in an upper area of the display unit., Examiner Note: The examiner is interpreting the TCAS to be displayed in an upper area of the entire display as portrayed in FIG. 1.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Tsutomu teaches:
[…] electrically connected to the CPU; […], (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
Sacle in view of Briffe with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 19:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, further comprising a ground obstacle data receiver unit, (“GCAS (Ground Collision Avoidance System)” (Briffe: Col. 15 – line 57, FIG. 1))
[…] and the ground obstacle data receiver unit serving to receive a ground obstacle data, so that at least one ground obstacle image is shown in a lower area of the display unit., (“GCAS (Ground Collision Avoidance System) is actually a software function and not a sensor. It does not use any radar functionality such as ground mapping. Instead, it derives the potential ground collisions that could occur from the built-in terrain database and from the knowledge of the accurate aircraft position. To achieve this, the system compares future possible paths with the elevation of ground that could be overflown. It provides the profile of terrain that is planned to be overflown (up to 2 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Tsutomu teaches:
[…] electrically connected to the CPU; […], (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of .

Response to Arguments

Applicant’s arguments filed on March 7th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Sacle, Tsutomu, Wyatt, or Briffe as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly with regards to claim 1, Wyatt mentions an “engine power” (Wyatt: Col. 1 – lines 12-15). Thus, it is interpreted that the engine is the power supply unit of the entire aircraft in this case based on its ability to supply power to the entire aircraft.
Concerning claims 4 and 5, Sacle mentions “This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11) Sacle further mentions the display of the pitch, roll, and yaw angles with reference to figure 2 and states “The number 38 marks the digital value of pitch angle preset corresponding to the flight director. The number 39 marks the digital value corresponding to the pitch angle measured by onboard 
As Sacle mentions the display of the digital value of the pitch angles on the screen along with their symbols, it is interpreted that the roll and yaw values are displayed on the screen along with their respective units as well. Furthermore, the display of the pitch, roll, and yaw values along with their symbols and units is further emphasized by the unit along with the value corresponding to the pitch, which may be explicitly seen in FIG. 2 (with the portrayal of the value along with a degrees sign to its right (reference numerals 38 and 39)).
With regards to claims 7 and 8, Sacle mentions “Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th Sacle further describes how values displayed in the aircraft display may be accompanied by symbols and states “It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11) Consequently, Briffe states “A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1) Accordingly, Wyatt references “The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15) Wyatt further mentions a dimension of excess thrust pre unit weight and mentions “By dividing the equation by V, the equation becomes one of “excess thrust” per unit weight and has no. units of dimension” (Wyatt: Col. 3 – lines 64-67, FIG. 3) Finally, Tsutomu remarks “and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) 
Subsequently, considering the combination of all four references and particularly Sacle’s display of the pitch digital value on the screen along with its unit and Wyatt’s mentioning of a dimension of excess thrust pre unit weight, it may be interpreted that the flight direction, flight speed, flight height, flight power, reverse thrust, the two flap angles, the two spoiler angles, the two aileron angles, the rudder angles, and the two elevator angles will be displayed on the screen along with their respective symbols and units. This may be further emphasized with the fact that the ten mentioned values are conventionally present in a cockpit display of an airplane to assess an emergency situation if one ever arose. Therefore, it is interpreted that the combination of Sacle’s aircraft attitude indicator along with Wyatt’s aircraft display with potential thrust indicator and Briffe’s apparatus for aircraft display and control portrays the flight direction, flight speed, flight height, flight power, reverse thrust, the two flap angles, the two spoiler angles, the two aileron angles, the rudder angles, and the two elevator angles on the cockpit screen along with their respective symbols and units.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667